Action to recover unpaid installments on a contract for the sale of real property. Defendant moved for summary judgment under Civil Practice Rule 113 and for judgment on the pleadings under rule 112. The Special Term granted the motion for judgment on the pleadings, with leave to serve an amended complaint, but denied the motion for summary judgment. Defendant appeals from that part of the order which denies her motion for summary judgment. Order, in so far as an appeal is taken, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.